—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a Superintendent’s hearing of violating State-wide rules prohibiting possession of contraband and controlled substances. The misbehavior report states that the correction officer who authored the report found approximately two dozen one-inch square plastic bags in petitioner’s cell and that one of the bags, which had a green residue inside, tested positive for drugs. The drug test indicated that the substance found in the bag was a cannabinoid. We find that the misbehavior report, the positive test result and other testimony presented constitute sufficient evidence to support the finding of guilt. We have considered petitioner’s other contentions and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.